         4:18-bk-73247 Doc#: 10 Filed: 01/03/19 Entered: 01/03/19 14:09:55 Page 1 of 1

                          IN THE UNITED STATES BANKRUPTCY COURT
                        EASTERN AND WESTERN DISTRICTS OF ARKANSAS


IN RE: Darice J Nations                                                             CASE NO: 4:18-bk-73247 T
                                                                                                  Chapter 13

                               CHAPTER 13 ORDER OF COMPENSATION
                                 FOR PRE-CONFIRMATION SERVICES


   Before the Court is the Application for Compensation filed by debtor's counsel, Montgomery Law Firm Pllc ,

for all services and costs reasonably necessary for obtaining initial confirmation of the plan. The Court finds

that the application should be, and hereby is, approved. The sum of $4,525.00, including costs, is approved .

Because the debtor's counsel received the sum of $655.00 prior to filing of the original petition, the Trustee is

hereby directed to pay the sum of $3,870.00 pursuant to 11 U.S.C. §1326.

IT IS SO ORDERED.



Date: 01/03/2019                                                          /s/ Richard D. Taylor
                                                                           Richard D. Taylor
                                                                        U.S. Bankruptcy Judge



Approved by:
 /s/ Jack W Gooding
Jack W Gooding
Standing Chapter 13 Trustee




Comments:

Pursuant to The Guildelines For Compensation issued October 1, 2007, the Trustee will no longer approve
the $50 copying fee.




                                                                                        MK     / 131 - (GO11-26a)
